By the Court.
The St. of 1874, c. 341,* cannot be construed as reviving a right of action which was' barred before its *559passage. Wright v. Oakley, 5 Met. 400. Loring v. Boston, 12 Gray, 209. It is unnecessary, therefore, to consider the other grounds of defence. Judgment affirmed.

 Section 1 of this act, which took effect upon its passage, June 18, 1874, is as follows: “Ha person aggrieved by the indemnity awarded to him, or by *559the assessment of his damages sustained by the laying out, widening, altering, relocating or discontinuance of any highway, street, town way, foot way or private way, omits to file his petition for a jury to assess his damages within one year from the time of such laying out, widening, altering, relocating or discontinuance, and he has not received actual notice thereof at least sixty days before the expiration of such year, he may at any time within six months after Ms land shall have been actually entered upon for the construction or alteration of such way, or after the actual closing of the way upon such discontinuance, file his petition for the assessment of his damages by a jury in the Superior Court, and if it appears that he has not had such notice, the court shall allow such petition to be prosecuted in the same manner and with the same effect as if the same had been filed within said year.”